DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This office action is in response to the amendment filed on 06/04/2021.
Claims 1, 3-18, and 20-21 are pending for examination. Applicant amends claims 1, 5, 6, 9-13, 15, 16, 18, and 20. The amendments have been fully considered and entered.
The amendments to claims 1 and 11 regarding the 112(b) rejection has been accepted and the 112(b) rejections have been withdrawn.

Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant's arguments see Remarks, filed 06/04/2021, with respect to the rejection of claims 1, 11, and 18 under 35 U.S.C. § 103 have been considered but are not persuasive. 
The following are applicant arguments recited in the Remarks followed by Examiner's response:
a.	Applicant argues that “Leise fails to teach many of the features for which it is cited in the Office Action involving the data storage apparatus. For example, the computing and sending of a hash by the vehicle (intended to correspond to the remote object of the claims) cannot be artificially combined with different parts of Leise relating to storing of the data to blockchain by a server that receives the data from the vehicle to show that Leise discloses the features… Leise merely teaches hashing of the telemetrics by the vehicle and sending the hash to the blockchain by the vehicle itself.” (Remarks, pgs. 9-11)
While examiner respectfully disagrees, examiner submits that the argument is moot in light of the new rejection using new reference Korres et al. (US 20200034552 A1) as seen below. Specifically, Korres was used to teach the amended limitation of storing the received data in the data storage apparatus at the same time as computing a first digital signature for the data. See the rejection below for further details.
b.	Applicant argues that Suu “fails to teach blockchains or integrity verification using the blockchain or indeed anything that could be equated with a 
Examiner respectfully disagrees. Examiner submits that Suu does not have to teach blockchains or integrity verification using blockchains because the combination of Korres and Suu would teach integrity verification using blockchains. Examiner submits that Suu teaches integrity certification/verification by computing a signature of the data at the time of sending data wherein the computed signature and the data are sent to a user device, wherein the signature of the data is used by the user device to verify the integrity of the data (Suu, [0009]). Furthermore, because Suu does not teach a distributed ledger/blockchain, it is obvious that the functions of sending the digital signature and the data to the user device does not need to be routed via a distributed ledger/blockchain. Therefore, Suu reasonably teaches computing a digital signature for the data and sending the data and the digital signature of the data to a user device, wherein the digital signature of the data is used for verifying the integrity of the data as required by the claims. Examiner further submits that the combination of Suu and new reference Salomon teaches the last limitation of claim 1 as explained below.

While Examiner respectfully disagrees, examiner submits that the argument is moot in light of the new rejection using new reference Salomon et al. (US 20190065709 A1) as seen below. Specifically, Salomon was used to teach the amended limitation of the user device using the received second digital signature in verification of the integrity of the data based on the first digital signature computed earlier for the data by the data storage apparatus and stored separately in the distributed ledger. See the rejection below for further details.

Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11 recites “Apparatus for storing…,” in line 1. Examiner suggests amending the limitation to “An apparatus for storing…,” to correct grammar issues. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “receive the by the data storage apparatus computed and separately stored first digital signature only from the distributed ledger” in lines 16-17. The limitation is confusing and incomprehensible. Dependent claims 20-21 do not cure the deficiency of claim 18 and are rejected for being dependent on claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Korres et al. (US 20200034552 A1; hereinafter “Korres”), which has an effective filing date of 05/19/2017, in view of Suu et al. (US 20130132728 A1; hereinafter “Suu”) and further in view of Salomon et al. (US 20190065709 A1; hereinafter; “Salomon”).
As per claims 1 and 11, Korres discloses: a method and an apparatus for securing integrity of data collected for a remote object over time, the apparatus comprising at least one processor and at least one memory (Korres, [0013]-[0014], processor and memory) including program code, wherein the at least one memory and the computer program codes are configured, with the at least one processor, to cause the apparatus to execute the method comprising: 
receiving, at the data storage apparatus, data relating to the remote object from the remote object, wherein at least a part of the data originates from a data processing entity provided in connection with the remote object and the data storage apparatus is provided outside of a distributed ledger (Korres, [0019], application 108 (i.e., data storage apparatus), which is executed on a back-end server, receives a data set of the vehicle 106 (i.e., remote object) at step 116, wherein the vehicle contains a controller (i.e., a data processing entity), Fig.1 and [0020], wherein application 108 (i.e., data storage apparatus) is provided outside of the blockchain 112 (i.e., distributed ledger));
processing, by the data storage apparatus upon receipt of the data, the received data by storing the data in the data storage apparatus outside of the distributed ledger and at the same time computing a first digital signature for the data for later use in verification of the integrity of the data (Korres, [0019]-[0020], after receiving the data set from vehicle 106, application 108 stores the data set on data memory 110 of the back-end server which is outside of the blockchain 112 and at the same time generates a 
sending, by the data storage apparatus subsequent to the storing of the data, the first digital signature only to the distributed ledger (i) for later use in verification of the data stored outside of the distributed ledger in the data storage apparatus and (ii) to store the first digital signature separately from the data in the distributed ledger (Korres, [0020], subsequent to storing the data set, application 108 sends the hash value to the blockchain 112 for later use in verifying the integrity of the data set and stores the hash value separately from the data set stored in data memory 110); 
sending the data directly from the data storage apparatus to at least one user device without routing the data via the distributed ledger for presentation by the at least one user device (Korres, [0028], application 108 transmits the data set to a third party 104 (i.e., user device) for display); and
computing a second digital signature for the data by the data storage apparatus (Korres, [0026], in validating the encrypted data set received from data memory 110, application 108 generates a hash (i.e., second digital signature) of the received encrypted data).
Korres does not disclose, however, Suu teaches or suggest: computing a second digital signature for the data by the data storage apparatus at the time of said sending of the data from the data storage apparatus to the at least one user device (Suu, [0009], generating signature data (i.e., second digital signature) at the time of providing the content data (i.e., data) to the user terminal); and 
wherein said step of sending of the data directly from the data storage apparatus to the at least one user device comprises sending the second digital signature with the data from the data storage apparatus to the at least one user device for use by the at least one user device in verification of the integrity of the data (Suu, [0009], providing the signature data together with the content data to a user terminal for use by the user terminal to verify the content data using the signature data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Korres to include computing a signature of the data and sending the signature together with the data to the user device as taught or suggested by Suu for the benefit of indicating that the content data is a certified one by using the generated signature data to verify the content data (Suu, [0009]). Furthermore, calculating the second signature data at the server side reduces load for the user terminal (Suu, [0010]).
The modified Korres does not disclose, however, Salomon teaches or suggests: the user device using the received second digital signature in verification of the integrity of the data based on the first digital signature computed earlier for the data by the data storage apparatus and stored separately in the distributed ledger (Salomon, Fig. 2-2 and [0121], in step 13, client/customer 20 receives binary (i.e., data) and associated binary hash files (i.e., second digital signature) from binary repository 48. In step 14, client/customer 20 receives binary hash (i.e., first digital signature) from blockchain 18. Client/customer 20 then compares the hash files obtained from the binary repository 48 with the registered binary hash files from the blockchain 18 to verify the binary).


As per claims 3 and 12, claims 1 and 12 are incorporated, respectively, and the modified Korres discloses: automatically computing a first hash for the data upon receipt of the data (Korres, [0019]-[0020], after receiving the data set from vehicle 106, application 108 generates a hash value (i.e., first digital signature) of the data set).
The modified Korres does not disclose, however, Suu teaches or suggests: computing a second hash for the data in connection with said sending of the data (Suu, [0009], generating signature data (i.e., second digital signature) at the time of providing the content data (i.e., data)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Korres to include calculating a second signature of the data and sending the second signature together with the data to the user device as taught or suggested by Suu for the benefit of indicating that the content data is a certified one by using the generated signature data to verify the content data (Suu, [0009]). Furthermore, calculating the second signature data at the server side reduces load for the user terminal (Suu, [0010]).

As per claims 4 and 14, claims 1 and 11 are incorporated, respectively, and the modified Korres discloses: retrieving, in response to the data processing apparatus receiving a request for the data from the at least one user device, the requested data from memory of the data storage apparatus (Korres, Fig. 1 and [0025], in response to receiving a request for the data from the third party 104 in step 122, application 108 retrieves the data from the data memory in steps 126 and 128); and
computing the second digital signature for the retrieved data using the same 5algorithm that was used for computing the first digital signature for use in verification where the integrity of the data is verified based on comparison of the first digital signature sent to the distributed ledger and the second digital signature (Korres, [0026] and [0020], hash value generated for validating the encrypted data (i.e., second digital signature) set uses the same algorithm as the hash value generated for storing into the blockchain 112 (i.e., first digital signature)).
The modified Korres does not disclose, however, Salomon teaches or suggests: the verification being done at the user device where the second digital signature is sent directly to the user device (Salomon, Fig. 2-2 and [0121], in step 13, client/customer 20 receives binary (i.e., data) and associated binary hash files (i.e., second digital signature) from binary repository 48. In step 14, client/customer 20 receives binary hash (i.e., first digital signature) from blockchain 18. Client/customer 20 then compares the hash files obtained from the binary repository 48 with the registered binary hash files from the blockchain 18 to verify the binary).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified 

As per claim 5, claim 1 is incorporated and while the modified Korres discloses: receiving, by an application executed in a user device the data and directly from the data storage apparatus (Korres, [0028], application 108 transmits the data set to a third party 104 (i.e., user device) for display); and controlling a display of the user device accordingly (Korres, [0028], application 108 transmits the data set to a third party 104 (i.e., user device) for display after validating the data set (see [0026])), the modified Korres does not disclose, however, Salomon teaches or suggests: receiving both the data and the second digital signature from the data storage apparatus (Salomon, Fig. 2-2 and [0121], in step 13, client/customer 20 receives binary (i.e., data) and associated binary hash files (i.e., second digital signature) from binary repository 48);
receiving, by the application, the first digital signature computed by the data storage apparatus from the distributed ledger (Salomon, Fig. 2-2 and [0121], in step 14, client/customer 20 receives binary hash (i.e., first digital signature) from blockchain 18); and 
comparing, by the application, the first digital signature and the second digital signature to verify the integrity of the data (Salomon, Fig. 2-2 and [0121], Client/customer 20 then compares the hash files obtained from the binary repository 48 with the registered binary hash files from the blockchain 18 to verify the binary).


As per claim 6 and 16, claims 1 and 11 are incorporated, respectively, and the modified Korres discloses: wherein the object comprises a vehicle (Korres, Fig. 1, vehicle 106 (i.e., object)), the apparatus comprising at least one of: a data gathering arrangement integrated with the vehicle (Korres, [0019], “The dataset or the datasets of the vehicle 106 may be received by the application 108 over an encrypted, wireless or wired communication connection to the vehicle 106”); and 
a user interface for 5presenting verified data to a user by a device integrated with the vehicle (Korres, [0023], third party can include a server for presenting data).  

As per claim 13, claim 11 is incorporated and the modified Korres discloses: communicating the first digital signature only to a blockchain (Korres, [0020], application 108 sends the hash value to the blockchain 112). 
The modified Korres does not disclose, however, Suu teaches or suggests: communicating the data and the second digital signature with the data directly to the at least one user device without sending the data and the second digital signature to the blockchain (Suu, [0009], providing the signature data together with the content data to a user terminal to verify the content data using the signature data).


As per claim 18, Korres discloses: a user device (Korres, Fig. 1, third party 104) for use in association with data storage apparatus (Korres, Fig. 1 and [0019], application 108 executed on a back-end server (i.e., data storage apparatus)) for storing data collected for a remote object (Korres, [0019]-[0020], after receiving the data set from vehicle 106, application 108 stores the data set on data memory 110 of the back-end server which is outside of the blockchain 112 and at the same time generates a hash value (i.e., first digital signature) of the data set for later use in verifying the integrity of the data set), 
the data storage apparatus being configured to compute a first digital signature for the data and send the first digital signature to a distributed ledger for later use in verification of the data stored in the data storage apparatus (Korres, [0019]-[0020], application 108 generates a hash value (i.e., first digital signature) of the data set and sends the hash value to blockchain 112 (i.e. distributed ledger) to be stored separately in the blockchain 112 form the data stored in data memory 110 of the application 108 for 
the user device comprising a user interface, at least one processor and at least one memory including computer program code (Korres, [0023], server of a third party comprises user interface, processor, and memory), wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the user device to:
control presentation of the data on the user interface (Korres, [0028], third party 104 receives and displays data set after the data set is validated by the application 108 (see [0026])); and 
receive directly from the data storage apparatus data relating to the remote object and stored in the data storage apparatus outside the distributed ledger ((Korres, [0028], application 108 transmits the data set to a third party 104 (i.e., user device), wherein the data set is stored in data memory 110 of the application 108 outside the blockchain 112). 
Korres does not disclose, however, Suu teaches or suggests: wherein the data is received with a second digital signature computed by the data storage apparatus at the time of sending the data from the data storage apparatus without the data and the second digital signature being routed via the distributed ledger (Suu, [0009] and [0020], generating signature data (i.e., second digital signature) at the time of providing the content data (i.e., data) and providing signature data together with the content data (i.e., 
control presentation of the data on the user interface accordingly (Suu, [0030], display of content is controlled depending on whether the content digests are identical).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Korres to include calculating a second signature of the data and sending the second signature together with the data to the user device as taught or suggested by Suu for the benefit of indicating that the content data is a certified one by using the generated signature data to verify the content data (Suu, [0009]). Furthermore, calculating the second signature data at the server side reduces load for the user terminal (Suu, [0010]).
The combination of Korres and Suu does not explicitly disclose, however, Salomon teaches or suggests: 10receive the by the data storage apparatus computed and separately stored first digital signature only from the distributed ledger (Salomon, Fig. 2-2 and [0121], in step 14, client/customer 20 receives binary hash (i.e., first digital signature) from blockchain 18), and 
compare the first digital signature and the second digital signature computed for the data to verify the integrity of the data (Salomon, Fig. 2-2 and [0121], client/customer 20 then compares the hash files (i.e., first digital signature) obtained from the binary repository 48 with the registered binary hash files (i.e., second digital signature) from the blockchain 18 to verify the binary).
.

Claims 7-9, 15, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Korres, Suu, Salomon and further in view of Hauser et al. (US 20170053460 A1; hereinafter; “Hauser”).
As per claim 7, claim 6 is incorporated and the modified Korres does not disclose, however, Hauser teaches or suggests: limiting the right to access the data stored in the data storage apparatus to devices and/or users associated with the vehicle (Hauser, [0304] and [0251]-[0253], user authenticates using password in order to access the data).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Korres to include limiting the right to access the data stored to users associated with the device as taught or suggested by Hauser for the benefit of protecting sensitive data from unauthorized users.

As per claim 8, claim 7 is incorporated and the modified Korres does not disclose, however, Hauser teaches or suggests: limiting presentation of at least a part of the data to user devices connected with the vehicle via a wireless short range 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Korres to include limiting the presentation of the data to user devices connected with the vehicle via a wireless short range communication link as taught or suggested by Hauser for the benefit of protecting sensitive data from unauthorized users.

As per claim 9, claim 1 is incorporated and the modified Korres does not disclose, however, Hauser teaches or suggests: comparing the data for the remote object to data collected for other objects of similar type and verified by means of a distributed ledger (Hauser, [0283], comparing measured data against peer data of other vehicles, [0299], where the data for each vehicle is verified by a ledger block chain).  
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Korres to include comparing the data for the object to data collected for other objects of similar type as taught or suggested by Hauser for the benefit of determining if there are potential problems with the vehicle (Hauser, [0283]).

As per claim 15, claim 11 is incorporated and the modified Korres does not disclose, however, Hauser teaches or suggests: communicate data to the data processing entity, the data processing entity being integrated with the remote object (Hauser, [0226], sensor computer installed on the vehicle communicates directly with 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Korres to include communicating with the sensor computer installed on the vehicle as taught or suggested by Hauser for the benefit of monitoring automotive activity and establishing sensor signal baselines for determining if there are potential problems with the vehicle (Hauser, [0213] and [0283]).

As per claim 17, claim 11 is incorporated and the modified Korres does not disclose, however, Hauser teaches or suggests: control access to the data based on at least one of a password, a user ID, a smart card, an equipment ID, and a token (Hauser, [0304] and [0251]-[0253], user authenticates using password in order to access the data).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Korres to include limiting the right to access the data stored to users associated with the device as taught or suggested by Hauser for the benefit of protecting sensitive data from unauthorized users.

As per claim 20, claim 18 is incorporated and the modified Korres does not disclose, however, Hauser teaches or suggests: communicate with the remote object over a wireless short range communication link, wherein the presentation of the data is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Korres to include limiting the presentation of the data to user devices connected with the vehicle via a wireless short range communication link as taught or suggested by Hauser for the benefit of protecting sensitive data from unauthorized users.

As per claim 21, claim 18 is incorporated and the modified Korres does not disclose, however, Hauser teaches or suggests: a handheld device arranged for wireless communications and configured to handle at least one of an unique identifier, a password, a smart card, and a token in connection with access to the data (Hauser, [0304] and [0251]-[0253], user authenticates using password in order to access the data, Fig. 20 and [0243], presentation of the data on the mobile computer 2008 is limited via wireless short range communication link 2010).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Korres to include limiting the presentation of the data to user devices connected with the vehicle via a wireless short range communication link as taught or suggested by Hauser for the benefit of protecting sensitive data from unauthorized users.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Korres, Suu, Salomon, Hauser and further in view of Grimm et al. (US 20160019651 A1; hereinafter “Grimm”).
As per claim 10, claim 9 is incorporated and the modified Korres does not disclose, however, Grim teaches or suggests: ranking and/or valuing the remote object relative to the other objects (Grimm, [0006], collecting vehicle trace data and sharing the vehicle trace data using a communications network such that the vehicle trace data is compared and ranked relative to the vehicle trace data of other vehicles). CPAGE.00040 24 Substitute Specification 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Korres to include ranking vehicle trace data as taught by Grimm so that the ranking information may be used by vehicle occupants as a form of information and/or entertainment (i.e., eco-driving or safe-driving score) or vehicle usage (i.e., time-of-day usage or travel routes) to determine insurance risk (Grimm, [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Authors et al. (“A secure method of recording the history of a vehicle to a blockchain”) discloses a system to create a secure, tamper proof, trusted record of a vehicle throughout its life, which has various access levels depending on the user accessing the system (Authors, pg. 1 ¶1).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437    

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437